DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	door actuator in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

door actuator is interpreted to cover an electric motor as per claim 2; and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasburgh (US 20210041956 A1) in view of Giulietti (US 9814327 B2).

Regarding claim 1:
Hasburgh discloses a display case #100 (note: refrigerator #100 qualifies as a display case because it can be used to display merchandise. Also See Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQe2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")), comprising: 
a plurality of walls defining an inner volume (inherently present); 
a door #104 transitionable between an open position for access to the inner volume and a closed position ([0034], [0088]); 
a door actuator #2014 (Fig. 20) configured to transition the door between the open position and the closed position ([0088]); 
a gesture sensor (either one of #110, #114, and #118) configured to detect a gesture performed by a user ([0034]); 
a controller comprising a processing circuit configured to: obtain sensor data from the gesture sensor that indicates the gesture performed by the user; determine if the user has performed a reference gesture using the sensor data; and operate the door actuator to transition the door between the open position and the closed position in response to determining that the user has performed the reference gesture ([0034], [0067-0069], [0077-0086], Fig. 18-20).

To the extend that applicant maintains the position the refrigerator is not a display case; Giulietti teaches that it is known to configure a refrigerator as a display case (see at least Fig. 3, Col. 5, L 8-11).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hasburgh with the refrigerator being a display case; in a similar manner as taught by Giulietti.

One of ordinary skills would have recognized that doing so would have increased the serviceability of the device; at least by virtue of utilizing the refrigerator for commercial purposes.

Regarding claim 2:
Hasburgh as modified discloses all the limitations.
Hasburgh further discloses wherein the gesture sensor is at least one of: a 3d gesture sensor; a capacitive proximity sensor; or a camera and an infrared sensor ([0070]); and wherein the door actuator is an electric actuator or an electric motor ([0088]).

Regarding claim 3:
Hasburgh as modified discloses all the limitations.
Hasburgh further discloses wherein the processing circuit is configured to compare the gesture detected by the gesture sensor to the reference gesture to determine if the user has performed the reference gesture ([0067-0069], [0077-0086], Fig. 18-20).

Regarding claim 4:
Hasburgh as modified discloses all the limitations.
Hasburgh further discloses wherein comparing the gesture detected by the gesture sensor to the reference gesture comprises comparing the sensor data from the gesture sensor to sensor data associated with the reference gesture to determine if the user has performed the reference gesture ([0067-0069], [0077-0086], Fig. 18-20).

Regarding claim 5:
Hasburgh as modified discloses all the limitations.
Hasburgh further discloses wherein the processing circuit is configured to: determine if the user has performed a door opening gesture using the sensor data and a door opening reference gesture; determine if the user has performed a door closing gesture using the sensor data and a door closing reference gesture; operate the door actuator to transition the door into the open position in response to determining that the user has performed the door opening reference gesture; and operate the door actuator to transition the door into the closed position in response to determining that the user has performed the door closing reference gesture ([0067-0069], [0077-0086], Fig. 18-20).

Regarding claim 6:
Hasburgh as modified discloses all the limitations.
Hasburgh further discloses wherein the display case is a refrigerated display case comprising a refrigeration apparatus, wherein the controller is configured to operate the refrigeration apparatus to provide cooling to the inner volume ([0086]).

Regarding claims 8-13:
The subject matter claimed here is substantially similar to that of claims 1-6. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claims 1-6 above for the rejection of claims 8-13.

Regarding claims 15-19:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claims 15-19, as claimed, would necessarily result from the normal operation of the apparatus of claims 1-6. See MPEP 2112.02. Refer to the rejection of claims 1-6 above for the rejection of claims 15-19.

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasburgh (US 20210041956 A1) in view of Giulietti (US 9814327 B2); and further in view of Fuhge (US 20130099715 A1).

Regarding claims 7 and 14:
Hasburgh as modified discloses all the limitations; except for wherein the processing circuit is configured to automatically operate the door actuator to transition the door into the closed position in response to the door being in the open position for a threshold amount of time.

In the same field of endeavor, Fuhge teaches that it is imperative to use a controller to close a refrigerator door after it has been open for a predetermined amount of time (see [0018], [0044]).


Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hasburgh as modified with the processing circuit configured to automatically operate the door actuator to transition the door into the closed position in response to the door being in the open position for a threshold amount of time; in a similar manner as taught by Fuhge.

One of ordinary skills would have recognized that doing so would have prevented the door from remaining open for too long and using energy unnecessarily as suggested by Fuhge ([0018], [0044]).

Regarding claim 20:
Refer to the rejection of claim 7 above; and MPEP 2112.02.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Choueifati (US 20150335175 A1) teaches proximity sensors as capacitive sensors (e.g., projected capacitive, mutual capacitive, self-capacitive, etc.) or other type of sensor (e.g., optical, microwave, ultrasound, magnetic, photoelectric, inductive, Doppler effect, sonar, radar, Eddy-current, etc.) configured to detect the presence of a customer's hand or forearm in a detection zone near a refrigerator.

Gilad-Bachrach (US 20160011668 A1) teaches 3D gesture recognition in refrigerator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763